 



Exhibit 10.2

Directors’ Compensation

Each director receives as compensation for serving on the Board of Directors and
committees of the Board:



  •   An annual retainer of $15,000;     •   An annual retainer of $18,000 for
the Chairman of the Audit Committee;     •   A per meeting fee of $1,000 for
attendance at regular and special meetings of the Board; and     •   A per
meeting fee for attendance at meetings of the following committees:

         
Audit
  $ 750  
Compensation
    500  
Corporate Governance and Nomination
    500  
Investment
    500  
Risk Management and Compliance
    500  
Strategic Opportunities
    500  

 